     Case 2:21-cv-00844-AB-AFM Document 15 Filed 03/10/21 Page 1 of 2 Page ID #:84




 1    BRODSKY & SMITH, LLC
      Evan J. Smith, Esquire (SBN 242352)
 2    esmith@brodskysmith.com
      Ryan P. Cardona, Esquire (SBN 302113)
 3    rcardona@brodskysmith.com
      9595 Wilshire Boulevard, Suite 900
 4    Beverly Hills, CA 90212
      Phone: (877) 534-2590
 5    Facsimile: (310) 247-0160
 6    Attorneys for Plaintiff
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10
       RICHARD MYERS, on behalf of himself and   Case No.: 2:21-CV-00844-AB-AFM
11     all others similarly situated,
12                              Plaintiff,
                                                 NOTICE OF VOLUNTARY DISMISSAL
13                     vs.                       PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)
14     AEROJET ROCKETDYNE HOLDINGS,
       INC., EILEEN P. DRAKE, KEVIN P.
15     CHILTON, THOMAS A. CORCORAN,
       JAMES R. HENDERSON, WARREN G.
16     LICHTENSTEIN, LANCE W. LORD,
       AUDREY McNIFF and MARTIN TURCHIN,
17
                                Defendants.
18
19

20

21

22

23

24

25

26
27

28

                                      -1-
           NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)
     Case 2:21-cv-00844-AB-AFM Document 15 Filed 03/10/21 Page 2 of 2 Page ID #:85




 1

 2          Notice is hereby given that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

 3 Procedure, plaintiff Richard Myers (“Plaintiff”) voluntarily dismisses this action without prejudice

 4 as to both the Plaintiff’s individual claims and the claims of the putative class. This notice of

 5 dismissal is being filed before service by Defendants of either an answer or a motion for summary

 6 judgment. Since no class has been certified and the dismissal is without prejudice as to the

 7 members of the putative class, notice of this dismissal is not required. Plaintiff’s dismissal of this

 8 Action is effective upon filing of this notice.

 9

10    Dated: March 10, 2021                             BRODSKY & SMITH, LLC

11                                                By: /s/ Evan J. Smith
                                                      Evan J. Smith, Esquire (SBN 242352)
12
                                                      esmith@brodskysmith.com
13                                                    Ryan P. Cardona, Esquire (SBN 302113)
                                                      rcardona@brodskysmith.com
14                                                    9595 Wilshire Blvd., Ste. 900
                                                      Phone: (877) 534-2590
15                                                    Facsimile (310) 247-0160
16

17

18
19

20

21

22

23

24

25

26
27

28

                                      -2-
           NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)
